              Case 5:20-cr-00372-LHK Document 30 Filed 12/08/20 Page 1 of 3




 1 STEVEN G. KALAR
   Federal Public Defender
 2 SEVERA KEITH
   Assistant Federal Public Defender
 3 55 South Market Street, Suite 820
   San Jose, CA 95113
 4 Telephone: (408) 291-7753
   Email: Severa_Keith@fd.org
 5
   Counsel for Defendant HIMAN
 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                         SAN JOSE DIVISION
11
     UNITED STATES OF AMERICA,             )               No. CR-20-372-LHK
12                                         )
                       Plaintiff,          )               STIPULATION TO CONTINUE
13                                         )               SENTENCING HEARING; [PROPOSED]
     v.                                    )               ORDER
14                                         )
     NICHOLAS HIMAN,                       )
15                                         )
                       Defendant.          )
16   _____________________________________ )
17

18          It is hereby stipulated, by and between counsel for the United States and counsel for the

19 defendant Nicholas Himan, that the Change of Plea Hearing, currently set on December 16,

20 2020, be continued, and that the matter be set for a combined Change of Plea and Sentencing on

21 April 7, 2021.

22          The reason for this request is that the defense continues to investigate the case, including

23 factors related to sentencing and mitigation.

24          Accordingly, the parties hereby stipulate that the time from December 16, 2020 through

25    April 7, 2021, should be excluded from the period of time within which the defendant’s trial

26    must commence pursuant to the Speedy Trial Act, in order to allow counsel sufficient time to

27    effectively prepare, taking into account the exercise of due diligence. Furthermore, the parties

28    stipulate that the ends of justice served by granting the request outweigh the best interests of the
     STIPULATION AND [PROPOSED] ORDER                  1
     CR-20-372-LHK
               Case 5:20-cr-00372-LHK Document 30 Filed 12/08/20 Page 2 of 3




 1     Public and the defendant in a speedy trial. This exclusion is necessary to allow for the effective

 2     preparation of counsel. 18 U.S.C. § 3161(h)(7)(B)(iv).

 3           The undersigned Assistant Federal Public Defender certifies that she has obtained

 4 approval from counsel for the government to file this stipulation and proposed order.

 5
     IT IS SO STIPULATED.
 6
                                                   STEVEN G. KALAR
 7                                                 Federal Public Defender

 8
     Dated: December 8, 2020                        /s/__________________________
 9                                                  Severa Keith
10                                                  Assistant Federal Public Defender

11
                                                   DAVID L. ANDERSON
12                                                 United States Attorney
13

14 Dated: December 8, 2020                         /s/_________________________
                                                    Daniel Pastor
15                                                  Assistant United States Attorney

16
     ///
17

18 ///
19 ///

20 ///

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER                  2
     CR-20-372-LHK
               Case 5:20-cr-00372-LHK Document 30 Filed 12/08/20 Page 3 of 3




 1                                         [PROPOSED] ORDER
 2
             Based upon the the stipulation of the parties and for good cause shown, IT IS HEREBY
 3
     ORDERED that the Change of Plea hearing in this matter scheduled for December 16, 2020 shall
 4
     be continued, and that this matter will be set for a Combined Change of Plea and Sentencing
 5
     Hearing on April 7, 2021.
 6

 7           Based upon the stipulation of the parties, and the facts stated above, the Court finds that

 8 the exclusion of time from December 16, 2020 through April 7, 2021 is warranted and that the
 9 ends of justice served by the exclusion of time outweigh the best interests of the public and the

10
     defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A). The failure to grant the requested
11
     continuance would deny defendant the effective preparation of counsel, taking into account the
12
     exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).
13

14           IT IS HEREBY ORDERED THAT the time from December 16, 2020 through April 7,

15 2021, shall be excluded from calculation under the Speedy Trial Act.

16

17
     Dated                  , 2020
18                                                 HON. LUCY H. KOH
                                                   United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                       1
     ORDER CR-20-372-LHK
